Citation Nr: 1433879	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  11-31 642	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky



THE ISSUE

Entitlement to service connection for arthritis, bilateral hips, to include as secondary to service-connected shell fragment wound, left lower extremity.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran had active military service from June 1950 to June 1953, and is in receipt of the Purple Heart and Combat Infantryman Badge (CIB).

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In March and December 2012, the Board remanded this case for additional development. The file has now been returned to the Board for further consideration.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

Bilateral hip disability, currently diagnosed as arthritis, is attributable to an inservice motor vehicle accident.


CONCLUSION OF LAW

Bilateral hip disability, currently diagnosed as arthritis, was incurred in active service.  38 U.S.C.A. §§ 1101, 111, 11540 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition; (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) see also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In addition, arthritis will be presumed to have been incurred in or aggravated by service if it had become manifest to a degree of 10 percent or more within one year of a veteran's separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  With chronic diseases shows as such in service or within the presumptive period so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service or the presumptive period is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after service is required to support the claim.  38 C.F.R. § 3.303(b).  This regulation pertains to "chronic diseases" enumerated in 38 C.F.R. § 3.309(a) (listing named chronic diseases).  Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that the requirement of showing a continuity of symptomatology after service is a "second route by which a veteran can establish service connection for a chronic disease" under subsection 3.303(b).  Walker, supra.  

Service connection may also be granted for disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  

As already acknowledged by the Board, other than a Surgeon General Office extract, the Veteran's STRs are unavailable.  In this circumstance, the U. S. Court of Appeals for Veterans Claims (Court) has held that there is a heightened obligation on the part of VA to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law, however, does not lower the legal standard for proving the claim for service connection, just instead increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The Veteran seeks service connection for arthritis of the bilateral hips on the basis, the arthritis is the result of an inservice motor vehicle accidence and/or that the arthritis is secondary to his service-connected shell fragment wound, left lower extremity.  

There are no service treatment records (STRs) for review.  Post-service, there are no records until the 2000's.  In February 2004, the Veteran reported that he had a history of cellulitis of the left forearm and had been told that he had "crippling arthritis," but currently denied any joint pain, so he thought that report must have been a mistake.  It is unclear if the Veteran and the examiner were only discussing his arm.  In September 2009, it was noted that the Veteran did not have arthralgias or myalgias.  There was no specific evaluation for hip arthritis.  No x-rays were performed.  

In January 2011, the Veteran was afforded a VA examination.  At that time, the Veteran told the examiner that he was in a motor vehicle accident during service when the six by six he was riding in turned over while going to the front lines.  Physical examination and x-rays revealed bilateral hip arthritis.  The VA examiner was unable to render a nexus opinion without resorting to mere speculation. 

The Board then sought a VA opinion as to the etiology of the Veteran's bilateral hip arthritis.  In June 2012, subsequent to submitting an April 2012 VA examination report, the examiner opined that the etiology of the Veteran's arthritis, bilateral hips, was likely his old age, as his shell fragment wound to the left thigh occurred more than 58 years ago.  However, the matter of an inservice motor vehicle accident was not addressed.  The Veteran asserted that he had experienced bilateral hip pain since that accident.  The claim was then remanded for another opinion.  In May 2014, the opinion was provided.  The examiner stated that a review of available records does not reveal medical evaluation of hip injuries in the service either associated with his wound to the lower extremity or from a motor vehicle accident in or about 1951.  The examiner indicated that the post-service VA records dated in the 2000's did not reveal joint pain.  A review of available records revealed the Veteran's shell fragment injury involved only soft tissue and did not reveal evidence that it injured bone or left the Veteran with any significant chronic weakness or problem which would have placed abnormal pressure on the hips.  A clinical note in March 2010 noted that the Veteran had right hip and bilateral lower extremity pain at night.  The examiner indicated that all available medical records showed no complaints of hip related symptoms until well after 2000.  

Given the fact that more than a half century had elapsed between the Veteran's inservice injuries and any medical documentation of hip problems coupled with the fact that medical records do not indicate a muscle injury sufficient to place significant abnormal pressures or forces on the hips, the examiner opined that it is highly unlikely that the Veteran's inservice injuries caused or aggravated his current hip conditions.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In this case, the Veteran asserts, as noted that the motor vehicle he was riding in to the front lines overturned and that he has had hip pain since that time.  It appears that the VA examiner discounted the Veteran's report of continuous hip pain since service due to the lack of treatment or diagnosis of such for many years.  However, according to the Reeves case, the Board is required to apply the section 1154(b) presumption to whether the claimed injury occurred as well as the separate issue of whether the Veteran suffered the claimed ensuing disability while on active duty.  For example, once establishing that the claimed injury (the motor vehicle accident) occurred, a Veteran would then only have had to show that the disability he incurred in service was a chronic condition that persisted in the years following active duty.  This basically establishes that the injury in service resulted in permanent disability.  See generally Reeves.

As already explained, competent lay evidence may establish the presence of observable symptomatology.  See Barr.  Hip pain is the type of medical problem that is within the Veteran's ability to observe on his own, both during and after service.  Thus, while his statements of an inservice accident, which also is consistent with his combat service per 38 U.S.C.A. § 1154(a), so, too, are his statements that he had bilateral hip pain during service, following the accident.  Although there is no documentation of any hip problems, there are no records before the 2000's, at which time the Veteran reported the hip pain and went on to state that the pain had been present over the years.  Although hip arthritis was not mentioned prior to the January 2011 x-rays of the hips, the Board is cognizant that this disability did not immediately manifest the day of the January 2011 x-rays.  In fact, the VA examiner indicated that the arthritis was consistent with age, indicative that it had developed over time.  Since the accident was not considered by that examiner, it clearly was not ruled out.  As noted, it appears that service-related incident was discounted as the cause of the hip disability due to the lack of STRs and post-service records.  However, this type of conclusion is inconsistent with the directives of Reeves.  

In taking into consideration the Reeves case, the Board is required to apply the section 1154(b) and 3.304(d) presumption to both the claimed injury and the claimed resultant disability.  The Board accepts that a hip injury occurred and that it resulted in actual disability at that time.  In addition, the Board finds credible the lay evidence that there was permanent hip disability from service to the present time, as currently diagnosed as arthritis of both hips.  The Board accords probative value to this lay evidence, as supported by a medical diagnosis.  Therefore, while there is both evidence weighing for and against the Veteran's claim, the Board finds that the favorable evidence, at the very least, is just as probative as the evidence against the claim.  Accordingly, service connection for bilateral hip arthritis is warranted, especially with resolution of all reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  Because service connection is being granted on a direct basis, there is no need to consider if service connection is warranted on a secondary basis.  


ORDER

Service connection for bilateral hip arthritis is granted.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


